  Case 18-33707         Doc 41    Filed 12/05/18 Entered 12/05/18 11:29:43           Desc Main
                                   Document     Page 1 of 19


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:                                                Bankruptcy Case No. 18-33707
                                                      Chapter 11 Case
Diocese of Winona-Rochester,

              Debtor.


    NOTICE OF FILING OF AMENDED EXHIBIT A TO VERIFIED MOTION OF THE
     DIOCESE OF WINONA-ROCHESTER FOR EXPEDITED RELIEF AND FOR AN
    ORDER (A) AUTHORIZING PAYMENT OF PREPETITION WAGES, SALARIES,
           AND EMPLOYEE DEDUCTIONS AND EMPLOYEE EXPENSES, (B)
    AUTHORIZING PAYMENT OF PREPETITION UNEMPLOYMENT INSURANCE
    TAXES, (C) AUTHORIZING THE DEBTOR TO CONTINUE ITS PARTICIPATION
       IN ITS MEDICAL AND DENTAL HEALTH INSURANCE PROGRAMS AND
        GRANTING OTHER RELIEF WITH RESPECT TO THE PROGRAMS, (D)
    AUTHORIZING PRIEST SUPPORT PAYMENTS, (E) AUTHORIZING PAYMENT
          OF OTHER BENEFIT AND RETIREMENT PLAN OBLIGATIONS, (F)
     AUTHORIZING PAYMENT OF CERTAIN OTHER DE MINIMIS PREPETITION
        CLAIMS AND SURVIVOR THERAPY CLAIMS, (G) AUTHORIZING AND
      DIRECTING BANKS TO HONOR PAYROLL, EXPENSE CHECKS AND FUND
        TRANSFERS IN CONNECTION WITH THE FOREGOING, (H) FINDING
           COMPLIANCE WITH THE REQUIREMENTS OF RULE 6003, AND
                   (I) WAIVING PROVISIONS OF RULE 6004(h)


TO:      All parties-in-interest as specified in Local Rule 9013-3(a)(2)

         The Diocese of Winona-Rochester (the “Diocese” or the “Debtor”) files this notice of

filing of amended Exhibit A and states as follows.

         1.     On November 30, 2018 (the “Petition Date”), the Diocese commenced this case

by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

         2.     Also on the Petition Date, the Diocese filed a Notice of Hearing and Verified

Motion of the Diocese of Winona-Rochester for Expedited Relief and for an Order (A)

Authorizing Payment of Prepetition Wages, Salaries, and Employee Deductions and Employee

Expenses,     (B) Authorizing    Payment    of   Prepetition   Unemployment    Insurance      Taxes,

(C) Authorizing the Debtor to Continue its Participation in its Medical and Dental Health


                                                                                     Detroit_15808738_1
  Case 18-33707       Doc 41     Filed 12/05/18 Entered 12/05/18 11:29:43            Desc Main
                                  Document     Page 2 of 19


Insurance Programs and Granting Other Relief With Respect to the Programs, (D) Authorizing

Priest Support Payments, (E) Authorizing Payment of Other Benefit and Retirement Plan

Obligations, (F) Authorizing Payment of Certain Other De Minimis Prepetition Claims and

Survivor Therapy Claims, (G) Authorizing and Directing Banks to Honor Payroll, Expense

Checks and Fund Transfers in Connection with the Foregoing, (H) Finding Compliance with the

Requirements of Rule 6003, and (I) Waiving the Provisions of Rule 6004(h) (the “Payroll

Motion”) [ECF Docket No. 10].

       3.      Also on the Petition Date, the Diocese filed a corrected Exhibit A to the Payroll

Motion [ECF Docket No. 16]. That Exhibit A was comprised of a list of outstanding checks on

the Diocese’s checking accounts as of the Petition Date.

       4.      The Diocese has since obtained information from its bank verifying that certain of

the outstanding checks listed on the prior Exhibit A had in fact cleared prior to the Petition Date.

In addition, there is one additional outstanding check (a check to TotalFunds by Hasler in the

amount of $23.31) that was inadvertently omitted from the prior Exhibit A.

       5.      Attached as Exhibit 1 is an updated revised version of Exhibit A to the Payroll

Motion, with a corrected list of outstanding checks as of the Petition Date. Attached as Exhibit 2

is a redlined set of changed pages, showing changes to the prior version of Exhibit A that was

filed as ECF Docket No. 16.




                                                 2
                                                                                     Detroit_15808738_1
 Case 18-33707     Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43          Desc Main
                             Document     Page 3 of 19


Dated: December 5, 2018

                                      RESTOVICH BRAUN & ASSOCIATES

                                      /e/Christopher W. Coon
                                      Thomas R. Braun (#350631)
                                      Christopher W. Coon (#390083)
                                      117 East Center Street
                                      Rochester, MN 55904
                                      (507) 216-8652
                                      thomas@restovichlaw.com
                                      christopher@restovichlaw.com


                                      BODMAN PLC

                                      /e/Brian R. Trumbauer
                                      Robert J. Diehl, Jr. (P31264)
                                      Brian R. Trumbauer (P57747)
                                      Jaimee L. Witten (P70068)
                                      6th Floor at Ford Field
                                      1901 St. Antoine Street
                                      Detroit, Michigan 48226
                                      (313) 259-7777
                                      rdiehl@bodmanlaw.com
                                      btrumbauer@bodmanlaw.com
                                      jwitten@bodmanlaw.com

                                      Proposed Attorneys for the Diocese of
                                      Winona-Rochester




                                         3
                                                                              Detroit_15808738_1
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 4 of 19


                Exhibit 1 – Amended Exhibit A to Payroll Motion




                                                                    Detroit_15808738_1
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 5 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 6 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 7 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 8 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 9 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 10 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43     Desc Main
                          Document     Page 11 of 19


   Exhibit 2 – Redlined Changed Pages to Amended Exhibit A to Payroll Motion




                                                                      Detroit_15808738_1
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 12 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 13 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 14 of 19
Case 18-33707   Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                          Document     Page 15 of 19
  Case 18-33707       Doc 41    Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                                 Document     Page 16 of 19




                                EXHIBIT A – SERVICE LIST


VIA FEDERAL EXPRESS

Office of the United States Trustee
300 South Fourth Street
Suite 1015
Minneapolis, MN 55415

IRS District Counsel
380 Jackson St., Suite 650
St. Paul, MN 55101

Internal Revenue Service
Wells Fargo Place
30 E. 70th Street
Mail Stop 5700
St. Paul, MN 55101

Minnesota Department of Revenue
Collection Enforcement
551 Bankruptcy Section
600 North Robert Street
St. Paul, MN 55101-2228

Office of the U.S. Attorney
300 South Fourth Street
Suite 600
Minneapolis, MN 55415

Diocese of Winona-Rochester
55 West Sanborn Street
P.O. Box 588
Winona, MN 55987

Certain Tort Claimants
c/o Jeff Anderson & Associates PA
Attn: Jeff Anderson
366 Jackson Street, Suite 100
St. Paul, MN 55101




                                                                           Detroit_15808738_1
  Case 18-33707         Doc 41   Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                                  Document     Page 17 of 19



Certain Tort Claimants
c/o Noaker Law Firm LLC
Attn: Patrick Noaker
333 Washington Avenue N., Suite 341
Minneapolis, MN 55401

Stinson Leonard Street
Attn: Robert Kugler
50 South Sixth Street, Suite 2600
Minneapolis, MN 55402

Wells Fargo Bank, N.A.
Attn: Ann Abraham
875 34th Avenue
Winona, MN 55987

Merchants Bank
102 East Third Street
Winona, MN 55987

Thomas B. Wieser
Meier, Kennedy & Quinn
445 Minnesota Street
Suite 2200
Saint Paul, MN 55101

Scott V. Kelly
Farrish Johnson Law Office
1907 Excel Drive
Mankato, MN 56001

Stacy L. Sever
Stitch Angell Kriedler & Unke
250 2nd Avenue S.
Minneapolis, MN 55401

Phillip Kunkel
Gray Plant Mooty
1010 W. St. Germain
Suite 500
St. Cloud, MN 56301




                                             2
                                                                            Detroit_15808738_1
  Case 18-33707      Doc 41     Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                                 Document     Page 18 of 19



Gerald H. Bren
Fisher Bren & Sheridan, LLP
920 Second Avenue South, Suite 975
Minneapolis, MN 55402

Catalina J. Sugayan
Robert E. Sweeney, Jr.
Clyde & Co. US LLP
55 West Monroe Street, Suite 3000
Chicago, IL 60603

Charles E. Jones
Moss & Barnett
150 South Fifth Street, Suite 1200
Minneapolis, MN 55402

Keith A. Dotseth
Bradley R. Prowant
Larmon King LLP
2800 Wells Fargo Place
30 E. Seventh Street
St. Paul, MN 55101

Stephen D. Straus
Eric D. Suben
Traub Lieberman Straus & Shrewsberry LLP
Mid-Westchester Executive Park
Seven Skyline Drive
Hawthorne, NY 10532

Dale O. Thornsjo
Lance D. Meyer
O’Meara, Leer, Wagner & Kohl, P.A.
7401 Metro Boulevard, Suite 600
Minneapolis, MN 55439-3034

Amy J. Woodworth
Meagher & Geer, PLLC
33 South Sixth Street, Suite 4400
Minneapolis, MN 55402




                                            3
                                                                           Detroit_15808738_1
  Case 18-33707      Doc 41    Filed 12/05/18 Entered 12/05/18 11:29:43   Desc Main
                                Document     Page 19 of 19



Michael J. Cohen
Pamela J. Tillman
Meissner Tierney Fisher & Nichols S.C.
111 E. Kilbourn Avenue, 19th Floor
Milwaukee, WI 53202

Eric E. Caugh
Rolf E. Gilbertson
Zelle LLP
500 Washington Avenue South, Suite 4000
Minneapolis, MN 55415


VIA PRIORITY MAIL EXPRESS

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Minnesota Department of Revenue
Mail Station 5130
St. Paul, MN 55146-5130

Wells Fargo Bank, N.A.
P.O. Box 6995
Portland, OR 97228-6995

Christian Brothers Investment Services
P.O. Box 9683
Providence, RI 02940




                                           4
                                                                          Detroit_15808738_1
